 1                               IN THE UNITED STATES DISTRICT COURT
                               FOR THE NORTHERN DISTRICT OF CALIFORNIA
 2
                                                       )
 3    STATE OF CALIFORNIA, et al.,                     )
                                                       )
 4            Plaintiffs,                              )
 5                                                     )
                               v.                      )
 6                                                     )
      U.S. BUREAU OF LAND                              )
 7    MANAGEMENT, et al.                               )
                                                       ) Case No. 4:18-cv-00521-HSG (related)
 8          Defendants.                                )
 9    _________________________________                ) Case No. 4:18-cv-00524-HSG (related)
                                                       )
10    SIERRA CLUB, et al.,                             ) [PROPOSED] JUDGMENT
                                                       )
11            Plaintiffs,                              )
                                                       )
12
                               v.                      )
13                                                     )
      DAVID BERNHARDT, et al.                          )
14                                                     )
              Defendants.                              )
15                                                     )
16

17           Pursuant to the Court’s March 27, 2020 Order Granting Defendants’ Motion for Summary

18 Judgment, Denying Plaintiffs’ Motions for Summary Judgment, and Granting Intervenors’ Motions for

19 Summary Judgment, Civ. No. 18-521, ECF No. 150; Civ. No. 18-524, ECF No. 158, the Court enters

20
     final judgment in favor of Federal Defendants United States Bureau of Land Management; Casey
21
     Hammond, Acting Assistant Secretary for Land and Minerals Management; David Bernhardt, Secretary
22
     of the Interior; and United States Department of the Interior and Intervenor Defendants American
23

24 Petroleum Institute, State of Wyoming, Independent Petroleum Association of America, and Western

25 Energy Alliance. Defendants shall file any bill for costs within 14 days.

26

27 DATE:          4/14/2020
                                                                       Hon. Haywood S. Gilliam, Jr.
28                                                                     United States District Judge
     Proposed Judgment                                                                                1
     California v. BLM, 4:18-cv-00521-HSG; Sierra Club v. Bernhardt, 4:18-cv-00524-HSG
